Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,5,8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP6374845B2 20180815)  (provided in ids dated 11/17/2021) in view of Sato (US 2019/0121660 A1).

As per claim 1, Hitachi teaches A method for allocating resources in a computing system, comprising: 
receiving, by one or more processors, a first scheduling request to initiate a first container on a first virtual machine having a set of resources; (Hitachi ([paragraph 50] When the management server 101 receives a request to add a new container 170 from the client terminal 103, it invokes the container control unit 120. The addition request of the container 170 includes information on the type of the OS 160 that controls the container 170 and the performance guarantee of the container 170. In addition, when the container 170 is the performance guaranteed container 170, the addition request includes the computer resource amount allocated to the container 170. In the following description, the container 170 added to the container management system based on the addition request of the container 170 will also be described as a new container 170. Also, the computer resource amount necessary for adding the new container 170 is also described as the requested resource amount. And [paragraph 52] In the first step, the container control unit 120 determines whether or not the container 170 can be arranged without adding the VM 150 to the physical server 102. When the above condition is satisfied, the container control unit 120 adds the container 170 to the predetermined VM 150)
allocating, by the one or more processors, a first amount of resources from the set of resources to the first container on the first virtual machine in response to the first scheduling request; (Hitachi [paragraph 51] The container control unit 120 controls allocation of the computer resource amount such that the minimum resource 305 of the VM 150 exceeds the allocation resource 306. Specifically, the container control unit 120 arranges the container 170 according to the four steps)
notifying, by the one or more processors, a hypervisor in a host of the first amount of resources allocated to the first container; (Hitachi [paragraph 22] The hypervisor 140 logically divides computer resources of the physical server 102 to generate one or more VMs 150. The hypervisor 140 holds management information of the VM 150 (not shown). The information includes information such as the identifier of the VM 150, the computer resource amount allocated to the VM 150, the operating status, and the like. The management server 101 updates the virtual machine management table 123 by communicating with the hypervisor 140 at a predetermined timing, such as periodically or when adding a new container 170. and [paragraph 26] The container executing unit 161 manages the container 170. The container executing unit 161 holds management information of a container 170 (not shown). The information includes information such as the identifier of the container 170, the type of the container 170, the operating state of the container 170, and the like. The management server 101 updates the container management table 124 by communicating with the container executing unit 161 via the hypervisor 140 at a predetermined timing, such as periodically or when adding a new container 170.)
allocating, by the one or more processors, a second amount of resources from the set of resources to a second virtual machine in the host; (Hitachi [paragraph 13] On the physical server 102, one or more virtual machines (VMs) 150 managed by the hypervisor 140 are operated, and one or more containers 170 are operated on the OS 160 executed by one VM 150. And [paragraph 37] two VMs 150 are operated on the physical server 102 having the physical server ID 301 of "1", cores of "16" are allocated to the VM 150 of which the virtual machine ID 302 is "1 ", virtual "20" core is allocated to the VM 150 with the machine ID 302 "2").
notifying, by the one or more processors, the first virtual machine or a container scheduler about the reduced amount of resources of the set of resources available on the first virtual machine. (Hitachi [paragraph 107] the container control unit 120 calculates the difference between the new resource
amount and the current resource amount, and reduces the computer resource amount by the calculated difference. In addition, the container control unit 120 sets the new resource amount in the virtual resource 304 of the entry corresponding to the selected VM 150).
           Hitachi does not teach determining, by the one or more processors, a reduced amount of resources available in the set of resources.
           However, Sato teaches determining, by the one or more processors, a reduced amount of resources available in the set of resources; (Sato (0058] After the virtual machine VMS is deployed at the host 10d, the provisional resource amount calculation unit 22 calculates the provisionally available resource amount of the host 10d based on an instruction from the deployment control unit 21. The actual resource amount calculation unit 24 also calculates the actually available resource amount of the host 10d based on an instruction from the deployment control unit 21. The provisionally available resource amount and the actually available resource amount are each reduced by the amount of resources used for deployment of the virtual machine VMS.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Sato with the system of Hitachi to determine a reduced amount of resources. One having ordinary skill in the art would have been motivated to use Sato into the system of Hitachi for the purpose of achieving equalization of load on server involving virtual machines (Sato paragraph 03)

As per claim 2, Hitachi teaches receiving, by one or more processors, a second scheduling request to initiate a second container on the first virtual machine; and allocating, by the one or more processors, a third amount of resources from the set of resources to the second container on the first virtual machine in response to the second scheduling request.( Hitachi [paragraph 13] On the physical server 102, one or more virtual machines (VMs) 150 managed by the hypervisor 140 are operated, and one or more containers 170 are operated on the OS 160 executed by one VM 150. [paragraph 22] The hypervisor 140 logically divides computer resources of the physical server 102 to generate one or more VMs 150. The hypervisor 140 holds management information of the VM 150 (not shown). The information includes information such as the identifier of the VM 150, the computer resource amount allocated to the VM 150, the operating status, and the like. The management server 101 updates the virtual machine management table 123 by communicating with the hypervisor 140 at a predetermined timing, such as periodically or when adding a new container 170. and [paragraph 26] The container executing unit 161 manages the container 170. The container executing unit 161 holds management information of a container 170 (not shown). The information includes information such as the identifier of the container 170, the type of the container 170, the operating state of the container 170, and the like. The management server 101 updates the container management table 124 by communicating with the container executing unit 161 via the hypervisor 140 at a predetermined timing, such as periodically or when adding a new container 170.

As per claim 3, Hitachi teaches notifying, by the one or more processors, the hypervisor of the third amount of resources from the set of resources allocated to the second container; Hitachi [paragraph 13] On the physical server 102, one or more virtual machines (VMs) 150 managed by the hypervisor 140 are operated, and one or more containers 170 are operated on the OS 160 executed by one VM 150. [paragraph 22] The hypervisor 140 logically divides computer resources of the physical server 102 to generate one or more VMs 150. The hypervisor 140 holds management information of the VM 150 (not shown). The information includes information such as the identifier of the VM 150, the computer resource amount allocated to the VM 150, the operating status, and the like. The management server 101 updates the virtual machine management table 123 by communicating with the hypervisor 140 at a predetermined timing, such as periodically or when adding a new container 170. and [paragraph 26] The container executing unit 161 manages the container 170. The container executing unit 161 holds management information of a container 170 (not shown). The information includes information such as the identifier of the container 170, the type of the container 170, the operating state of the container 170, and the like. The management server 101 updates the container management table 124 by communicating with the container executing unit 161 via the hypervisor 140 at a predetermined timing, such as periodically or when adding a new container 170.)
Sato teaches allocating, by the one or more processors, a fourth amount of resources from the set of resources to a third virtual machine in the host. (Sato paragraph 98 and Fig 7)

As per claim 5, Hitachi teaches the first virtual machine is a virtual machine registered with container scheduling system. (Hitachi [paragraph 09] 1 is a diagram illustrating a configuration example of a container management system according to a first embodiment; 4 is a diagram illustrating a configuration example of a physical server management table according to a first embodiment; FIG. 3 is a diagram illustrating a configuration example of a virtual machine management table according to a first embodiment; FIG. 3 is a diagram illustrating a configuration example of a container management table according to a first embodiment; FIG. 4 ls a flowchart illustrating a process executed by a container control unit according to a first embodiment. 5 is a flowchart showing an example of resource adjustment processing executed by a container control unit according to a first embodiment. 5 is a flowchart showing an example of a process of adding a physical server executed by a container control unit according to a first embodiment. FIG. 11 is a diagram showing an example of a virtual machine management table after a process of adding a new container accompanying resource adjustment processing according to the first embodiment is executed. FIG. 11 is a diagram illustrating an example of a virtual machine management table after execution of a process of adding a new container accompanied by a process of adding a physical server according to the first embodiment.)

As to claims 8 and 13, they are rejected based on the same reason as claim 1.
            As to claim 14, it is rejected based on the same reason as claim 2.
            
            As to claim 15, it is rejected based on the same reason as claim 3.
            

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP6374845B2 20180815)  (provided in ids dated 11/17/2021) in view of Sato (US 2019/0121660 A1) in further view of Boss (US 2016/0099884 A1).
As per claim 4, Hitachi and Sato do not teach determining, by the one or more processors, a cumulative amount of resources used in the set of resources; determining, by the one or more processors, if the cumulative amount of resource occupies a full amount of the set of the resources on the host; and notifying, by the one or more processors, the container scheduler or the first virtual machine when the full amount of the set of the resources is consumed.
However, Boss teaches determining, by the one or more processors, a cumulative amount of resources used in the set of resources; determining, by the one or more processors, if the cumulative amount of resource occupies a full amount of the set of the resources on the host; (Boss [0023] The host system may then attempt to allocate the requested resources to the requesting virtual machine. However, per block 202, the host system may determine that it cannot fulfill the request because one or more resource types, including the scarce resource type, is exhausted. In some embodiments, a resource type may be deemed exhausted when the quantity of that resource type that is free within the virtual computing environment (i.e., not allocated to a particular virtual machine or application) is below a threshold quantity. In some embodiments, this threshold quantity may be zero or, more precisely, less than the amount requested by the requesting virtual machine. Further, in some embodiments, this threshold quantity may be the amount that has been allocated as reserves for that particular resource type. Such reserves may be held for a number of contingencies, for example, for an unpredicted spike in resource need.)
notifying, by the one or more processors, the container scheduler or the first virtual machine when the full amount of the set of the resources is consumed. (Boss [0024] Next, based on the need for the scarce resource type, the host system may, per block 203, make a broadcast to all of the virtual machines that are running within the virtual computing environment. The broadcast may include both a request for the scarce resource type and an offer of one or more alternate resource types for trade-off.).

This must be seen in conjunction with Hitachi, this broadcast would be to the container management system in Hitachi.

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Boss with the system of Hitachi and Sato to determine whether full amount of resources are used on a host. One having ordinary skill in the art would have been motivated to use Boss into the system of Hitachi and Sato for the purpose of managing resource reallocation through resource substitution in applications running in virtual computing environments. (Boss paragraph 01)

As to claim 16, it is rejected based on the same reason as claim 4.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP6374845B2 20180815)  (provided in ids dated 11/17/2021) in view of Sato (US 2019/0121660 A1) in further view of Rosa (US 2020/0264913 A1).

As per claim 6, Hitachi and Sato do not teach the container scheduler and the hypervisor are both controlled by a cloud service provider.
However, Rosa teaches the container scheduler and the hypervisor are both controlled by a cloud service provider. (Rosa [0026] The cloud fabric controller service 210, which is employed for hosting and managing cloud computing systems, may comprise several daemon processes, including a worker daemon 222 that creates and terminates virtual machine instances through hypervisor APIs, a scheduler daemon 224 that retrieves a virtual machine instance requests from a queue and assigns each request to a host computer, a conductor daemon 226 that manages interactions between worker daemon 222 and a cloud database, and a network worker daemon 228 that retrieves and performs networking tasks from a queue.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Rosa with the system of Hitachi and Sato to use a cloud service provider. One having ordinary skill in the art would have been motivated to use Rosa into the system of Hitachi and Sato for the purpose of asserting the status of a virtualized system in cloud computing (Rosa paragraph 01).

As to claim 17, it is rejected based on the same reason as claim 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP6374845B2 20180815)  (provided in ids dated 11/17/2021) in view of Sato (US 2019/0121660 A1) in further view of Gulati (US 2012/0324441 A1).

As per claim 7, Hitachi and Sato do not teach assigning, by the one or more processors, an upper bound of the set of resources on the first virtual machine and notifying, by the one or more processors, the hypervisor for the upper bound of the resource set on the first virtual machine.
However, Gulati teaches assigning, by the one or more processors, an upper bound of the set of resources on the first virtual machine and (Gulati Fig 5 Block 504 and [0046] At step 504, the root host system sets an upper bound according to a predefined equation that involves limit values for the VMs and the share values for the VMs.)
notifying, by the one or more processors, the hypervisor for the upper bound of the resource set on the first virtual machine. (Gulati Fig 5 Block 508 and [0048] At step 508, the root host system transmits the set of EPSVs to one or more hosts included in the cluster.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Gulati with the system of Hitachi and Sato to establish an upper bound for resources. One having ordinary skill in the art would have been motivated to use Gulati into the system of Hitachi and Sato for the purpose of load balancing virtual machines (VMs) across a plurality of host computers. (Gulati paragraph 05)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP6374845B2 20180815)  (provided in ids dated 11/17/2021) in view of Sato (US 2019/0121660 A1) in further view of Guarav (US 2016/0124773 A1).

As per claim 9, Hitachi and Sato do not teach utilizing a balloon driver to allocate the resources.
However, Gaurav teaches utilizing a balloon driver to allocate the resources. (Gaurav [0055] The ballooning method relies on a ballooning driver installed on the VM. When the ballooning driver senses that there is an excessive amount of unused memory reserved by the VM, the balloon driver performs a memory allocation within the VM's memory space, pins the allocated memory in place so that the memory cannot be paged or swapped, and makes the reserved memory available to the virtual machine monitor for allocation to another VM. In this way, the balloon driver corrects the excess reservation by surrendering the unused resource back to the host resource manager. When soft memory-reservation techniques are used, memory use by the VMs is more efficient and client-side wastage is reduced.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Gaurav with the system of Hitachi and Sato to us a balloon driver. One having ordinary skill in the art would have been motivated to use Gaurav into the system of Hitachi and Sato for the purpose of measuring and reporting the underutilization of computational resources. (Gaurav paragraph 02)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP6374845B2 20180815)  (provided in ids dated 11/17/2021) in view of Sato (US 2019/0121660 A1) in further view of Maria (US 2020/0351650 A1).

As per claim 10, Hitachi and Sato do not teach checking, by the one or more processors, workload consumed in the first container; and maintaining, by the one or more processors, the workload below the first amount of resources as requested.
However, Maria teaches checking, by the one or more processors, workload consumed in the first container; and maintaining, by the one or more processors, the workload below the first amount of resources as requested. (Maria [0029] In one aspect, a container orchestration component 104 can be utilized for automating deployment, scaling, management, and networking/availability of containerized applications associated with the container components 102. As an example, the container orchestration component 104 can comprise a set of independent, composable control processes that continuously drive a current state of the containers towards the provided desired state. In one example, the container orchestration component 104 can employ orchestrators, such as, but not limited to Kubernetes, Docker Swarm, Mesos, etc. The container orchestration component 104 provides an easy approach to deploy and operate applications based on a microservice architecture by creating an abstraction layer on top of a group of hosts, so that development teams can deploy their applications and let the container orchestration component 104 manage features, such as, but not limited to controlling resource consumption by an application, application load-balancing across a host infrastructure; load balancing requests across the different instances of an application; monitoring resource consumption and/or resource limits to prohibit applications from consuming too many resources and restarting the applications again; moving an application instance from one host to another if there is a shortage of resources in a host, or if the host dies; leveraging additional resources made available when a new host is added to the cluster, etc.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Maria with the system of Hitachi and Sato to maintain a workload below a certain amount of resource. One having ordinary skill in the art would have been motivated to use Maria into the system of Hitachi and Sato for the purpose of allowing low latency communication in a virtualized system (Maria paragraph 02).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP6374845B2 20180815)  (provided in ids dated 11/17/2021) in view of Sato (US 2019/0121660 A1) in further view of Dontu (US 2021/0382632 A1).

As per claim 11, Hitachi and Sato do not teach wherein the container scheduler and the hypervisor are configured to communicate bidirectionally.
However, Dontu teaches wherein the container scheduler and the hypervisor are configured to communicate bidirectionally. (Dontu [0069] FIG. 5B is a block diagram depicting a logical view of supervisor cluster container orchestrator environment according to an embodiment. In the present embodiment, host cluster 118 is enabled as a supervisor cluster 101. A supervisor container orchestrator 524 executes in one or more VMs 140 (e.g, in supervisor Kubernetes master(s) 104) Supervisor container orchestrator 524 can communicate with storage service 110 (e.g., through a management network). Supervisor container orchestrator 524 also communicates with pod VM controllers 216 in a virtualization layer 517 (e.g., hypervisors 150). As discussed above, pod VM controllers 216 manage pod VMs 130, which include pod VM software 519 (e.g., kernel 210, pod VM agent 212, container engine 208) that supports execution of pods 514 and containers 516 therein. Storage volumes 318 are attached and detached from pod VMs 130.)

In Fig 5B of Dontu, notice that the communication between blocks 517 (Virtualization layer) and 524 (Supervisor Container Orchestrator) is bidirectional (two-way). 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Dontu with the system of Hitachi and Sato to communicate bidirectionally. One having ordinary skill in the art would have been motivated to use Dontu into the system of Hitachi and Sato for the purpose of assisting the administrator to debug and troubleshoot storage issues and quickly locate affected applications (Dontu paragraph 19)
.
As per claim 12, Hitachi and Sato do not teach the first container is initiated in a pod deployed in the first virtual machine.
However, Dontu teaches the first container is initiated in a pod deployed in the first virtual machine. (Dontu [0027] In the example of FIG. 1, host cluster 118 is enabled as a “supervisor cluster,” described further herein, and thus VMs executing on each host 120 include pod VMs 130 and native VMs 140. A pod VM 130 is a virtual machine that includes a kernel and container engine that supports execution of containers, as well as an agent (referred to as a pod VM agent) that cooperates with a controller of an orchestration control plane 115 executing in hypervisor 150 (referred to as a pod VM controller). An example of pod VM 130 is described further below with respect to FIG. 2. VMs 130/140 support applications 141 deployed onto host cluster 118, which can include containerized applications (e.g., executing in either pod VMs 130 or native VMs 140) and applications executing directly on guest operating systems (non-containerized)(e.g., executing in native VMs 140). One specific application discussed further herein is a guest cluster executing as a virtual extension of a supervisor cluster. Some VMs 130/140, shown as support VMs 145, have specific functions within host cluster 118. For example, support VMs 145 can provide control plane functions, edge transport functions, and the like. An embodiment of software platform 124 is discussed further below with respect to FIG. 2.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Dontu with the system of Hitachi and Sato to use a pod. One having ordinary skill in the art would have been motivated to use Dontu into the system of Hitachi and Sato for the purpose of assisting the administrator to debug and troubleshoot storage issues and quickly locate affected applications (Dontu paragraph 19)

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP6374845B2 20180815)  (provided in ids dated 11/17/2021) in view of Novakovic (US 2021/0342188 A1).

As per claim 18, Hitachi teaches coordinating, by one or more processors, between a container scheduler and a hypervisor in a host; (Hitachi [paragraph 22] The hypervisor 140 logically divides computer resources of the physical server 102 to generate one or more VMs 150. The hypervisor 140 holds management information of the VM 150 (not shown). The information includes information such as the identifier of the VM 150, the computer resource amount allocated to the VM 150, the operating status, and the like. The management server 101 updates the virtual machine management table 123 by communicating with the hypervisor 140 at a predetermined timing, such as periodically or when adding a new container 170. and [paragraph 26] The container executing unit 161 manages the container 170. The container executing unit 161 holds management information of a container 170 (not shown). The information includes information such as the identifier of the container 170, the type of the container 170, the operating state of the container 170, and the like. The management server 101 updates the container management table 124 by communicating with the container executing unit 161 via the hypervisor 140 at a predetermined timing, such as periodically or when adding a new container 170.)
Hitachi does not teach determining, by the one or more processors, allocation of an unused amount of resources in the host.
However, Novakovic teaches determining, by the one or more processors, allocation of an unused amount of resources in the host. (Novakovic [0017] Moreover, although FIG. 1 describes the access to the unused resources by VMs, other types of compute entities, such as containers, micro-VMs, microservices, unikernels for serverless functions, may access the unused resources associated with the host server in a like manner. As used herein, the term “compute entity” encompasses, but is not limited to, any executable code (in the form of hardware, firmware, software, or in any combination of the foregoing) that implements a functionality, an application, a service, a micro-service, a container, a unikernel for serverless computing, or a part of the aforementioned and [0018] In certain examples of the present disclosure, to harvest unused resources from the host server, the operating system (or hypervisor) running on the ARM®-based server (e.g., host server 110) would have to cooperate with the operating system running on the host server).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Novakovic with the system of Hitachi to determine allocation of unused amount of resources. One having ordinary skill in the art would have been motivated to use Novakovic into the system of Hitachi for the purpose of allowing harvesting of resources in distributed computing systems, including cloud computing systems. (Novakovic paragraph 02)

As per claim 20, Hitachi teaches notifying, by the one or more processors, the container scheduler for a reduced amount of resources after allocating the unused amount of resources. (Hitachi [paragraph 107] the container control unit 120 calculates the difference between the new resource amount and the current resource amount, and reduces the computer resource amount by the calculated difference. In addition, the container control unit 120 sets the new resource amount in the virtual resource 304 of the entry corresponding to the selected VM 150).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP6374845B2 20180815)  (provided in ids dated 11/17/2021) in view of Novakovic (US 2021/0342188 A1) in further view of Rosa (US 2020/0264913 A1).

As per claim 19, Hitachi and Novakovic do not teach the container scheduler and the hypervisor are both controlled by a cloud service provider.
However, Rosa teaches the container scheduler and the hypervisor are both controlled by a cloud service provider. (Rosa [0026] The cloud fabric controller service 210, which is employed for hosting and managing cloud computing systems, may comprise several daemon processes, including a worker daemon 222 that creates and terminates virtual machine instances through hypervisor APIs, a scheduler daemon 224 that retrieves a virtual machine instance requests from a queue and assigns each request to a host computer, a conductor daemon 226 that manages interactions between worker daemon 222 and a cloud database, and a network worker daemon 228 that retrieves and performs networking tasks from a queue.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Rosa with the system of Hitachi and Novakovic to use a cloud service provider. One having ordinary skill in the art would have been motivated to use Rosa into the system of Hitachi and Novakovic for the purpose of asserting the status of a virtualized system in cloud computing (Rosa paragraph 01).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20220091900 A1 – discloses a resource allocation amount such as the number of VMs/containers, or the like is appropriately controlled using autoscaling.
US 20220004431 A1 – discloses transmitting first information from second scheduling process to first scheduling process to identify virtual machines (130,132,134,136) executing on multiple physical hosts, where the first scheduling process accesses resource utilization data for virtual machines, and the second scheduling process is a virtual machine scheduling process, and the first scheduling process is a container scheduling process, and the first information includes a resource requirement of a to-be-deployed container, and the first information includes a ranking of multiple virtual machines. Second information is obtained to identify the virtual machine as a virtual machine candidate. A first container (150) is arranged on the virtual machine. The second scheduling process is performed to provide access to resource utilization data for each physical host.
US 20210349749 A1 – discloses a method for dynamic provisioning storage for virtual machines by meeting the service level objectives (SLOB) set in the service level agreement (SLA) is provided. The SLA pertains to the operation of a first virtual machine, the method includes the step of monitoring the workload of the first virtual machine. The method includes the step of establishing at least one SLO, typically on performance, in response to the workload. The SLO comprises a set of specific performance targets requirements for a service level of the workload of the first virtual machine that are designed to be met by the provisioned resource so as to comply with the SLA by meeting the SLO. The provisioned resource is associated with the first virtual machine. The method determines an SLA that specifies the first SLO. The SLA comprises a contract that includes consequences of meeting or missing the SLO.
US RE48714 E – discloses assuring application performance by matching the supply of resources (e.g., application resources, VM resources, or physical resources) with the fluctuating demand placed on the application. For example, the systems and methods disclosed herein can be used to ensure that the application is allocated sufficient resources when it is initially deployed to handle anticipated demand; dynamically alter the resources allocated to the application during operation by matching the resource requirements to the actual measured application demand; and predict future resource requirements based on planning assumptions related to future application demand.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196